DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 11/6/20.

Examiner's Amendment

The application has been amended as follows: An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consider action of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Daniel Cho, Reg. 67,769 on 1/26/21.

Application has been amended as follows :


I. In claim 5 line 1, change “The system of claim 2” to - - The system of claim 1 - -. 
II. In claim 7 line 1, change “The system of claim 2” to - - The system of claim 1 - -. 
III. In claim 15 line 1, change “The method of claim 12” to - - The method of claim 11 - -. 
IV. In claim 17 line 1, change “The method of claim 12” to - - The method of claim 11- -. 


Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Claims are interpreted based on Fig. 6C and Fig. 6D and associated description. Spherical video direction of interest is pointed by a mount direction pointer, instead of actual camera viewing direction is allowable subject matter. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20160005435 A1
01-2016
Campbell; Scott Patrick
G11B27/3081
US-20160171330 A1
06-2016
Mentese; Enes
G06T7/20
US-20170195561 A1
07-2017
Hegelich; Simon
G06K9/6278
US-20180262687 A1
09-2018
Hildreth; Evan
H04N13/344


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

For the reasons above, claims 1, 3-11 and 13-20 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482